ACCEPTED
                                                                                      03-15-00318-CR
                                                                                              8205407
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                12/11/2015 3:26:59 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                    CAUSE NUMBER 03—15—00318—CR

                                                               FILED IN
                                                        3rd COURT OF APPEALS
JAMAAL BRADLEY                      X   IN THE COURT OF APPEALS
                                                             AUSTIN, TEXAS
                                    X                   12/11/2015 3:26:59 PM
V.                                  X    THIRD COURT OF APPEALS
                                                            JEFFREY D. KYLE
                                                                 Clerk
                                    X
STATE OF TEXAS                      X        STATE OF TEXAS


APPELLANT’S THIRD MOTION TO EXTEND TIME FOR FILING
               OF APPELLANT’S BRIEF

TO THE HONORABLE COURT OF APPEALS:

      COMES NOW THE APPELLANT, by and through his appointed

attorney of record, Paul M. Evans, in the above entitled and numbered

cause, and moves this Court, to grant the Appellant’s Third Motion to

Extend Time for Filing Appellant’s Brief, and, in support thereof, would

show the Court as follows:

                               I.

      Appellant’s Brief was due before this Court on November 23, 2015.

A previous Motion to Extend Time was filed on September 17, 2015, and

was granted the same date. A second Motion was filed on November 2,

2015, and was granted the following date.
                                 II.

      The undersigned counsel requires more time to complete the research

of the issues presented by the instant appeal and drafting of the Appellant’s

Brief. Counsel would hereby respectfully request the deadline be extended

to January 8, 2016.

      Counsel had anticipated that he would be able to complete the

Appellant’s Brief in the period falling between November 2 and November

23—the date of the previous deadline and the new deadline requested in

Counsel’s previous Motion to Extend, respectively—but personal health

issues hampered his ability to perform the labor needed to complete the task

at that time, and the resumption of everyday court dockets after the

Thanksgiving holiday has severely curtailed his ability to devote attention to

the instant matter.

      The issues involved in the instant appeal are not complex, and

Counsel anticipates he can easily tender a completed Appellant’s Bried by

no later than January 8, 2016.

                                 III.


      This Motion is not made for purposes of delay, but so that justice

might be served.
WHEREFORE, PREMISES CONSIDERED, the Defendant respectfully

prays that this Court, upon good cause shown, grant the Appellant’s Third

Motion to Extend Time for Filing Appellant’s Brief.



                                          Respectfully submitted,
                                          Law Office of Paul M. Evans
                                          811 Nueces Street
                                          Austin, Texas 78701
                                          (512) 569-1418
                                          (512) 692-8002 FAX

                                          _/s/ Paul M. Evans________
                                          PAUL M. EVANS
                                          SBN 24038885
                                          Attorney for Defendant




                           CERTIFICATE OF SERVICE

   I hereby certify that a true and correct copy of the above and foregoing
was delivered by facsimile unto the office of the prosecuting attorney for the
State of Texas—the Travis County District Attorney, mailing address P.O.
Box 1748, Austin, TX, 78767, physical address 509 W. 11th Street, Austin,
TX, 78701—on this the 11th day of December, 2015.


                                           _/s/ Paul M. Evans________
                                           PAUL M. EVANS
                  CERTIFICATE OF COMPLIANCE

   I hereby certify that the present document contains 456 words, all
contents included.

                                    _/s/ Paul M. Evans________
                                           PAUL M. EVANS